     Case 2:20-cv-05345-CBM-KS Document 55 Filed 10/08/20 Page 1 of 1 Page ID #:371




1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
      YAYOMI KANAI,                                     No. CV 20-5345-CMB (KSx)
12
                  Plaintiffs,
13
                         v.                             ORDER OF DISMISSAL [JS-6]
14
      UNITED STATES DEPARTMENT OF                       Hon. Consuelo B. Marshall
15    HOMELAND SECURITY and                             United States District Judge
      UNITED STATES CITIZENSHIP
16    AND IMMIGRATION SERVICES,
17                Defendants.
18
19
20          Upon consideration of the Parties’ Stipulation for Dismissal, and good cause
21    appearing, this Court dismisses this lawsuit without prejudice. Each party is ordered to
22    bear its own attorneys’ fees and costs.
23    Dated: October 8, 2020
24                                              ________________________________________
25                                               HONORABLE CONSUELO B. MARSHALL
26                                                   UNITED STATES DISTRICT JUDGE
27
28
                                                    1
